DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-14, 16, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: an air-gap extending into the local interconnect layer and below a top surface of the gate structure and into the first interconnect layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record He (USPGPUB DOCUMENT: 2017/0330832) discloses in Fig 12 a structure, comprising:
a substrate(108) with a first transistor structure(left/right 116) and a second transistor structure(left/right 116) formed thereon, wherein the first and second transistor structure(left/right 116)s have an equal height (see Fig 12) and each comprises source/drain regions(112) and a gate structure(118);
a local interconnect layer(150) comprising source/drain contacts(150) respectively connected (examiner interprets connected as electrically connected) to the source/drain regions(112) and the gate structure(118) of the first and second transistor 
a first interconnect layer(152) on the local interconnect layer(150) comprising metal lines[0023] connected to the source/drain contacts(150) of the local interconnect layer(150); and
an air-gap(388) extending into the local interconnect layer(150) and the first interconnect layer(152) (388 stretches within 150/152 and may therefore be interpreted as air-gap extending into the local interconnect layer and the first interconnect layer) but does not disclose the relationship  of an air-gap extending into the local interconnect layer and below a top surface of the gate structure and into the first interconnect layer.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Claims 10-14, 16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: comprises a liner layer covering inner sidewall surfaces of the air-gap within the first interconnect layer, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record He (USPGPUB DOCUMENT: 2017/0330832) discloses in Fig 12 a structure, comprising:
a substrate(108) with a transistor structure(left/right 116) formed thereon, wherein the transistor structure(left/right 116) comprises source/drain regions(112) and a gate structure(118);

a first interconnect layer(152) disposed on the local interconnect layer(150) comprising metal lines[0023] connected to the source/drain contacts(150) of the local interconnect layer(150); and
an air-gap(388) in the first interconnect layer(152), wherein the air-gap(388) is positioned above the transistor structure(left/right 116) and extends between neighboring metal lines[0023] of the first interconnect layer(152) (388 stretches within 150/152 and is positioned above left/right 116 and may therefore be interpreted as an air-gap in the first interconnect layer, wherein the air-gap is positioned above the transistor structure and extends between neighboring metal lines of the first interconnect layer) but does not disclose the relationship  of comprises a liner layer covering inner sidewall surfaces of the air-gap within the first interconnect layer.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 21-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: 
wherein the air-gap comprises an opening in the second dielectric layer between the metal lines and in the first dielectric layer between the source/drain contacts and extending below a top surface of the gate structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record He (USPGPUB DOCUMENT: 2017/0330832) discloses in Fig 12 a structure, comprising:

a first dielectric layer(134) on the substrate(108), wherein the transistor structure(left/right 116) is embedded in the first dielectric layer(134);
source/drain contacts(150) within the first dielectric layer(134) and on the source/drain regions(112) of the transistor structure(left/right 116);
a second dielectric layer(136) on the first dielectric layer(134);
metal lines(152)[0023] in the second dielectric layer(136), wherein the metal lines(152) are connected (examiner interprets connected as electrically connected) to the source/drain contacts(150);
an air-gap(388) in the first and second dielectric layer(136)s and over the transistor structure(left/right 116), wherein the air-gap(388) comprises an opening in the second dielectric layer(136) between the metal lines(152) and in the first dielectric layer(134) between the source/drain contacts(150); and a third dielectric layer(190) on the air-gap(388) but does not disclose the relationship  of wherein the air-gap comprises an opening in the second dielectric layer between the metal lines and in the first dielectric layer between the source/drain contacts and extending below a top surface of the gate structure.  Therefore, it would not be obvious to make the semiconductor structure as claimed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819